Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2019

                                      No. 04-18-00515-CV

                      SOUTHCROSS ENERGY PARTNERS GP, LLC.,
                                    Appellant

                                                 v.

Ivy GONZALEZ on Behalf of M.R. Gonzalez, M.N. Gonzalez, Minor Children, and the Estate
        of Jesus Gonzalez, Jr.; Amy and Jesus Gonzalez, Sr.; and Rene Elizondo,
                                       Appellees

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-139
                         Honorable Sandra L. Watts, Judge Presiding


                                         ORDER
        Appellant’s unopposed second motion for an extension of time to file its combined brief
as cross-appellee and reply is granted. Counsel is advised that no further extensions of time will
be granted absent a timely motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2019.


                                                      ___________________________________
                                                      Keith E. Hottle,
                                                      Clerk of Court